The primary reason for allowance is that the cited prior art does not disclose: a method of making a fibrous sheet wherein a permeable patterned surface of a patterned cylinder has: one of a plurality of recesses and a plurality of protuberances; the papermaking fibers of a nascent web are shaped by one of the plurality of recesses and the plurality of protuberances of the permeable patterned surface in a molding zone to form a molded paper web (claims 1, 26); a method of making a fibrous sheet wherein: in a molding zone is a nip defined between an outer surface of a steam filled drum arid a permeable patterned surface of a patterned cylinder, and the permeable patterned surface has one of a plurality of recesses and a plurality of protuberances; the papermaking fibers of a nascent web are shaped by one of the plurality of recesses and the plurality of protuberances of the permeable patterned surface in the molding zone to form a molded paper web (claims 45, 63).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.
/MARK HALPERN/Primary Examiner, Art Unit 1748